
	
		I
		111th CONGRESS
		2d Session
		H. R. 6541
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal certain incentives and subsidies for renewable
		  fuels.
	
	
		1.Short titleThis Act may be cited as the
			 Remove Incentives for Producing
			 Ethanol Act of 2010 or the RIPE Act of 2010.
		2.Repeal of
			 renewable fuel standardSection 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)) is repealed.
		3.Immediate
			 termination of excise tax credit for alcohol fuel mixturesSections 6426(b)(6) and 6427(e)(6)(A) of the
			 Internal Revenue Code of 1986 are each amended by striking December 31,
			 2010 and inserting the date of the enactment of the
			 RIPE Act of
			 2010.
		4.Immediate
			 termination of income tax credit for alcohol used as fuelParagraph (1) of section 40(e) of the
			 Internal Revenue Code of 1986 is amended by striking any sale or
			 use— and all that follows and inserting any sale or use for any
			 period after the date of the enactment of the RIPE Act of 2010..
		5.Removal of
			 tariffs on ethanol
			(a)Duty-Free
			 treatmentChapter 98 of the
			 Harmonized Tariff Schedule of the United States is amended by adding at the end
			 the following new subchapter:
				
					
						Subchapter XXIII
						Alternative Fuels
						
							
								Heading/SubheadingArticle Description Rates of Duty 
								
								1 2 
								
								GeneralSpecial
								
							
							
								9823.01.01Ethyl
						alcohol (provided for in subheadings 2207.10.60 and 2207.20) or any mixture
						containing such ethyl alcohol (provided for in heading 2710 or 2824) if such
						ethyl alcohol or mixture is to be used as a fuel or in producing a mixture of
						gasoline and alcohol, a mixture of a special fuel and alcohol, or any other
						mixture to be used as fuel (including motor fuel provided for in subheading
						2710.11.15, 2710.19.15 or 2710.19.21), or is suitable for any such
						usesFreeFree20%
								
							
						
					.
			(b)Conforming
			 amendmentsSubchapter I of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended—
				(1)by striking
			 heading 9901.00.50; and
				(2)by striking U.S.
			 notes 2 and 3.
				(c)Effective
			 dateThe amendments made by this section apply to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
